FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FEB _ 2 2012

Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia
KATRINA ROBINSON,
Plaintiff,
v. Civil Action No.  

PRESIDENT BARACK OBAMA, et al. ,

Defendants.

\2\;\2§/\&&/\./\/&/

MEMORANDUM OPINION

The plaintiff appears to allege that President Obama issued "an Execulive Order
declaring [plaintiff] a PUBLlC PROSTITUTE," Compl. at 2 (emphasis in original), and that the
remaining defendants are responsible for carrying out the order, see id. at 2-3. ln addition, the
defendants allegedly "de-humanize her in the public" by, among other methods, starving her,
denying her employment and human contact, forcing her into prostitution, " washing outside with
assistance from local Fire Departments," and giving unidentified individuals "permission to
abuse and attack" her. Ia'. at 2-3. The plaintiff also seeks a temporary restraining order directing
the defendants, among other things, to "CEASE and ASSIST [sic] for all actions by Anthony
Smith to publicly promote [the plaintiff] as a DECLARED prostitute by President Barak [sic]
Obama in writing.” Pl.’s Mot. for TRO at l (emphasis in original).

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Willz`ams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. ld. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernana'ez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haz`nes v. Kerner, 404 U.S. 5 l 9, 520
(1972), the Court concludes that the factual contentions of the plaintiffs complaint are irrational
and wholly insufficient to state a cognizable civil claim. The complaint is frivolous, and there is
no basis for issuing a temporary restraining order. Accordingly, the Court will deny the motion
and dismiss this action under 28 U.S.C. § l9l5(a)(2)(B)(i) as frivolous.

An Order consistent with this Memorandum Opinion will be issued on this same date.

DATE; //} ]//p